Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/02/2021 has been entered.
 Response to Arguments
3.	Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on the reference(s) applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
4.	 The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
A.	Claims 1-3, 7-8, 10-11, 15-18, 20-23, 27-29, 33-34, 36-37, 41-44, 46-49, and 53-58 are rejected under 35 U.S.C. 103 as being unpatentable over TENNY (US 20190101615 A1) in view of Yerramalli (US 20160174109 A1). 
 	As per claim 1, TENNY teaches a method for assisting a position determination of a user equipment (UE) communicating over a shared communication medium in unlicensed spectrum (TENNY, ¶0022 and ¶0029, a method for assisting a position determination of UE using LTE in 3GPP standard or 3GPP NR standards or other types of wireless communication standards), comprising: measuring, by the UE at a first positioning reference signal (PRS) arrival time during a first positioning occasion (TENNY, ¶0010 and ¶0052, measuring by the UE PRSs (first, second, or more) time of arrival during PRS positioning occasions (first, second, or more)), 
a first PRS from a first base station for a first secondary cell of a plurality of secondary cells (TENNY, ¶0010 and ¶0052, PRSs from a first neighboring/secondary cell (i.e. eNodeB 131 or first base station) of plurality of neighboring/secondary cells), and wherein the first PRS is configured according to a PRS configuration (TENNY, ¶0035, 
	However, TENNY does not explicitly teach wherein the first PRS is received from the first base station on the shared communication medium during a period of time where the first base station has won access to the shared communication medium over other base stations operating on the shared communication medium; and wherein the second PRS is received from the second base station on the shared communication medium during a period of time where the second base station has won access to the shared communication medium over other base stations operating on the shared communication medium. 

 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teachings of Yerramalli into the invention of TENNY in order for contending for access to a first channel and transmitting upon wining contention for access to the first channel, a first channel reservation indication for reserving a channel of a radio frequency spectrum (Yerramalli, ¶0003).


As per claim 3 as applied to claim 2 above, TENNY teaches wherein the location server determines that the UE measured the first PRS from the first base station and the second PRS from the second base station based on the first PRS arrival time and the second PRS arrival time reported by the UE and the first PRS transmission time and the second PRS transmission time reported by the first and second base stations (TENNY, ¶0035 and ¶0052-53, determining by the location server 110 the UE measurement of PRSs (first, second, or more) from eNodeB(s) 131-133 (first, second, third) and PRSs time of arrival and PRSs transmission period/time), and the location server determines the position of the UE based at least in part on the measurement of the first PRS and the measurement of the second PRS and a location of the first base station and a location of the second base station (TENNY, ¶0027, determining by location server 110 the position of target device (i.e. UE 170) based on measurement process and positions of base stations (first or second or more)).
As per claim 7 as applied to claim 1 above, TENNY teaches, wherein the measurement of the first PRS and the measurement of the second PRS are measurements of a reference signal time difference (RSTD) for Observed Time Of 
As per claim 8 as applied to claim 1 above, TENNY teaches, measuring, by the UE at a third PRS arrival time during a third positioning occasion (TENNY, ¶0010 and ¶0052, measuring by the UE PRSs (first, second, third, or more) time of arrival during PRS positioning occasions (first, second, third, or more)), a third PRS from a third base station for a third secondary cell of the plurality of secondary cells (TENNY, ¶0010 and ¶0052, PRSs from multiple neighboring/secondary cells (i.e. eNodeB 133 or third base station) of plurality of neighboring/secondary cells), and wherein the third PRS is configured according to the PRS configuration used for the first PRS (TENNY, ¶0035, PRSs (first, second, or more) configured according to PRS configuration 200); and reporting, by the UE, the measurement of the third PRS, , the third PRS arrival time to a location server (TENNY, ¶0010 and ¶0053 and ¶0061, reporting by the processor of the UE the measurement of PRSs (first, second, or more), PRSs time of arrival to a location server 110). 
 	However, TENNY does not explicitly teach wherein the third PRS is received from the third base station on the shared communication medium during a period of time where the third base station has won access to the shared communication medium over other base stations operating on the shared communication medium.
	In the same field of endeavor, Yerramalli teaches wherein the third PRS is received from the third base station on the shared communication medium during a period of time where the third base station has won access to the shared communication medium over other base stations operating on the shared 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teachings of Yerramalli into the invention of TENNY in order for contending for access to a first channel and transmitting upon wining contention for access to the first channel, a first channel reservation indication for reserving a channel of a radio frequency spectrum (Yerramalli, ¶0003).
As per claim 10, TENNY teaches a method for determining a position of a user equipment (UE) communicating over a shared communication medium in unlicensed spectrum (TENNY, ¶0022 and ¶0029, a method for a position determination of UE using LTE in 3GPP standard or 3GPP NR standards or other types of wireless communication standards), comprising: receiving, at a location server from a first base station for a first secondary cell of a plurality of secondary cells (TENNY, ¶0010 and ¶0052-53 and Fig.4, receiving by location server 110 from an eNodeB 131 (i.e. first base station) of a first neighboring/secondary cell of plurality of neighboring/secondary cells), a first positioning reference signal (PRS) transmission time at which the first base station transmitted a first PRS (TENNY, Fig.1 and Fig.2 and ¶0035, PRSs transmission period/time at which eNodeB 131 transmit PRSs (first, second, or more)),  receiving, at the location server from a second base station for a second secondary cell of the plurality of secondary  (TENNY, ¶0027, determining by location server 110 the position of target device (i.e. UE 170) based on measurement process and positions of base stations (first or second or more)). 
However, TENNY does not explicitly teach wherein the first PRS is received from the first base station on the shared communication medium during a period of time 
	In the same field of endeavor, Yerramalli teaches wherein the first PRS is received from the first base station on the shared communication medium during a period of time where the first base station has won access to the shared communication medium over other base stations operating on the shared communication medium (Yerramalli, ¶0074 and ¶0090, reference signals (first, second, or more) is transmitted by or received from the base stations (first, second, or more) on the shared channel based on relative timing of subframe boundary or symbol period boundary (i.e. during a time period) with respect to wining contention for access to the shared channel among other base stations); and wherein the second PRS is received from the second base station on the shared communication medium during a period of time where the second base station has won access to the shared communication medium over other base stations operating on the shared communication medium (Yerramalli, ¶0074 and ¶0090, reference signals (first, second, or more) is transmitted by or received from the base stations (first, second, or more) on the shared channel based on relative timing of subframe boundary or symbol period boundary (i.e. during a time period) with respect to wining contention for access to the shared channel among other base stations). 

 	As per claim 11 as applied to claim 10 above, TENNY teaches receiving, by the location server, the PRS configuration from the first base station, the second base station, or from both base stations (TENNY, ¶0029, location server collect information from the eNodeB base stations 131-133 which includes PRS configuration). 
As per claim 15 as applied to claim 10 above, TENNY teaches, receiving, at a location server a third PRS arrival time during a third positioning occasion (TENNY, ¶0010 and ¶0052, measuring by the UE PRSs (first, second, third, or more) time of arrival during PRS positioning occasions (first, second, third, or more)), a third PRS from a third base station for a third secondary cell of the plurality of secondary cells (TENNY, ¶0010 and ¶0052, PRSs from multiple neighboring/secondary cells (i.e. eNodeB 133 or third base station) of plurality of neighboring/secondary cells), and wherein the third PRS is configured according to the PRS configuration used for the first PRS (TENNY, ¶0035, PRSs (first, second, or more) configured according to PRS configuration 200); and reporting, by the UE, the measurement of the third PRS, , the third PRS arrival time to a location server (TENNY, ¶0010 and ¶0053 and ¶0061, reporting by the processor of the UE the measurement of PRSs (first, second, or more), PRSs time of arrival to a location server 110). 

	In the same field of endeavor, Yerramalli teaches wherein the third PRS is received from the third base station on the shared communication medium during a period of time where the third base station has won access to the shared communication medium over other base stations operating on the shared communication medium (Yerramalli, ¶0074 and ¶0090, reference signals (first, second, or more) is transmitted by or received from the base stations (first, second, or more) on the shared channel based on relative timing of subframe boundary or symbol period boundary (i.e. during a time period) with respect to wining contention for access to the shared channel among other base stations).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teachings of Yerramalli into the invention of TENNY in order for contending for access to a first channel and transmitting upon wining contention for access to the first channel, a first channel reservation indication for reserving a channel of a radio frequency spectrum (Yerramalli, ¶0003).
	As per claim 16 as applied to claim 15 above, TENNY teaches receiving, by the location server, the PRS configuration from the third base station (TENNY, ¶0029, location server collect information from the eNodeB base stations 131-133 which includes PRS configuration). 

As per claim 18 as applied to claim 10 above, TENNY teaches, wherein the measurement of the first PRS and the measurement of the second PRS are measurements of a reference signal time difference (RSTD) for Observed Time Of Arrival (OTDOA) positioning for Long Term Evolution (LTE) wireless access (TENNY, ¶0027-28, RSTD for OTDOA positioning for LTE network 101). 

As per claim 20, TENNY teaches a method for assisting a position determination of a user equipment (UE) communicating over a shared communication medium in unlicensed spectrum (TENNY, ¶0022 and ¶0029, a method for assisting a position determination of UE 170 using LTE in 3GPP standard or 3GPP NR standards or other types of wireless communication standards), comprising:
transmitting by a base station, a positioning reference signal (PRS) on the shared communication medium at a positioning occasion according to a PRS configuration 
However, TENNY does not explicitly teach contending, by a base station for a secondary cell for the UE, for access to the shared communication medium; and transmitting, by the base station based on winning access to shared communication medium over other base stations operating on the shared communication medium a positioning reference signal. 
In the same field of endeavor, Yerramalli teaches contending, by a base station for a secondary cell for the UE (Yerramalli, ¶0074 and ¶0092, contending by one or more base stations for LTE cells for the UE) for access to the shared communication medium (Yerramalli, ¶0074 and ¶0092, for access to the shared channel); and transmitting, by the base station based on winning access to shared communication medium over other base stations operating on the shared communication medium a positioning reference signal (Yerramalli, ¶0056 and ¶0090, reference signals (first, second, or more) is transmitted by or received from the base stations (first, second, or more) on the shared channel based on relative timing of subframe boundary or symbol period boundary with respect to wining contention for access to the shared channel among other base stations).

As per claim 21 as applied to claim 20 above, TENNY teaches receiving, at the base station, the PRS configuration from the location server (TENNY, ¶0029, receiving by eNodeB 131-133 the PRS configuration from location server 110). 
As per claim 22 as applied to claim 20 above, TENNY teaches sending, by the base station, the PRS configuration to the location server (TENNY, ¶0029, sending by eNodeB 131-133 the PRS configuration to the location server 110). 
 	As per claim 23 as applied to claim 20 above, TENNY teaches recording, by the base station, the PRS transmission time at which the base station transmitted the PRS (TENNY, ¶0035 and ¶0066, processor 710 record the PRS transmission period/time at which the base station transmit PRS).
 	As per claim 27, TENNY teaches an apparatus for assisting a position determination of a user equipment (UE) communicating over a shared communication medium in unlicensed spectrum (TENNY, ¶0022 and ¶0029, device or apparatus  for assisting a position determination of UE using LTE in 3GPP standard or 3GPP NR standards or other types of wireless communication standards), comprising: at least one processor of the UE (TENNY, ¶0063, processor 610) configured to measure, at a first positioning reference signal (PRS) arrival time during a first positioning occasion 
a first PRS from a first base station for a first secondary cell of a plurality of secondary cells (TENNY, ¶0010 and ¶0052, PRSs from a first neighboring/secondary cell (i.e. eNodeB 131 or first base station) of plurality of neighboring/secondary cells), and wherein the first PRS is configured according to a PRS configuration (TENNY, ¶0035, PRSs (first, second, or more) configured according to PRS configuration 200); measure, at a second PRS arrival time during a second positioning occasion (TENNY, ¶0010 and ¶0052, measuring by the UE PRSs (first, second, or more) time of arrival during PRS positioning occasions (first, second, or more)), a second PRS from a second base station for a second secondary cell of the plurality of secondary cells (TENNY, ¶0010 and ¶0052, PRSs from multiple neighboring/secondary cells (i.e. eNodeB 132 or second base station) of plurality of neighboring/secondary cells), and wherein the second PRS is configured according to the PRS configuration used for the first PRS (TENNY, ¶0035, PRSs (first, second, or more) configured according to PRS configuration 200); and cause a transceiver (TENNY, Fig.6, item 640) to report the measurement of the first PRS, the measurement of the second PRS, the first PRS arrival time, and the second PRS arrival time to a location server (TENNY, ¶0010 and ¶0053 and ¶0061, reporting by the processor of the UE the measurement of PRSs (first, second, or more), PRSs time of arrival to a location server 110). 
	However, TENNY does not explicitly teach wherein the first PRS is received from the first base station on the shared communication medium during a period of time where the first base station has won access to the shared communication medium over 
	In the same field of endeavor, Yerramalli teaches wherein the first PRS is received from the first base station on the shared communication medium during a period of time where the first base station has won access to the shared communication medium over other base stations operating on the shared communication medium (Yerramalli, ¶0074 and ¶0090, reference signals (first, second, or more) is transmitted by or received from the base stations (first, second, or more) on the shared channel based on relative timing of subframe boundary or symbol period boundary (i.e. during a time period) with respect to wining contention for access to the shared channel among other base stations); and wherein the second PRS is received from the second base station on the shared communication medium during a period of time where the second base station has won access to the shared communication medium over other base stations operating on the shared communication medium (Yerramalli, ¶0074 and ¶0090, reference signals (first, second, or more) is transmitted by or received from the base stations (first, second, or more) on the shared channel based on relative timing of subframe boundary or symbol period boundary (i.e. during a time period) with respect to wining contention for access to the shared channel among other base stations). 
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the 
As per claim 28 as applied to claim 27 above, TENNY teaches, wherein the first base station reports to the location server a first PRS transmission time at which the first base station transmitted the first PRS (TENNY, Fig.1 and Fig.2 and ¶0035, PRSs transmission period/time at which eNodeB 131 transmit PRSs), and wherein the second base station reports to the location server a second PRS transmission time at which the second base station transmitted the second PRS (TENNY, Fig.1 and Fig.2 and ¶0035, PRSs transmission period/time at which eNodeB 131 transmit PRSs).
As per claim 29 as applied to claim 28 above, TENNY teaches wherein the location server determines that the UE measured the first PRS from the first base station and the second PRS from the second base station based on the first PRS arrival time and the second PRS arrival time reported by the UE and the first PRS transmission time and the second PRS transmission time reported by the first and second base stations (TENNY, ¶0035 and ¶0052-53, determining by the location server 110 the UE measurement of PRSs (first, second, or more) from eNodeB(s) 131-133 (first, second, third) and PRSs time of arrival and PRSs transmission period/time), and the location server determines the position of the UE based at least in part on the measurement of the first PRS and the measurement of the second PRS and a location of the first base station and a location of the second base station (TENNY, ¶0027, determining by 
As per claim 33 as applied to claim 27 above, TENNY teaches, wherein the measurement of the first PRS and the measurement of the second PRS are measurements of a reference signal time difference (RSTD) for Observed Time Of Arrival (OTDOA) positioning for Long Term Evolution (LTE) wireless access (TENNY, ¶0027-28, RSTD for OTDOA positioning for LTE network 101). 
As per claim 34 as applied to claim 27 above, TENNY teaches, measure, at a third PRS arrival time during a third positioning occasion (TENNY, ¶0010 and ¶0052, measuring by the UE PRSs (first, second, third, or more) time of arrival during PRS positioning occasions (first, second, third, or more)), a third PRS from a third base station for a third secondary cell of the plurality of secondary cells (TENNY, ¶0010 and ¶0052, PRSs from multiple neighboring/secondary cells (i.e. eNodeB 133 or third base station) of plurality of neighboring/secondary cells), and wherein the third PRS is configured according to the PRS configuration used for the first PRS (TENNY, ¶0035, PRSs (first, second, or more) configured according to PRS configuration 200); and report the measurement of the third PRS, , the third PRS arrival time to a location server (TENNY, ¶0010 and ¶0053 and ¶0061, reporting by the processor of the UE the measurement of PRSs (first, second, or more), PRSs time of arrival to a location server 110). 
 	However, TENNY does not explicitly teach wherein the third PRS is received from the third base station on the shared communication medium during a period of 
	In the same field of endeavor, Yerramalli teaches wherein the third PRS is received from the third base station on the shared communication medium during a period of time where the third base station has won access to the shared communication medium over other base stations operating on the shared communication medium (Yerramalli, ¶0074 and ¶0090, reference signals (first, second, or more) is transmitted by or received from the base stations (first, second, or more) on the shared channel based on relative timing of subframe boundary or symbol period boundary (i.e. during a time period) with respect to wining contention for access to the shared channel among other base stations).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teachings of Yerramalli into the invention of TENNY in order for contending for access to a first channel and transmitting upon wining contention for access to the first channel, a first channel reservation indication for reserving a channel of a radio frequency spectrum (Yerramalli, ¶0003).
 	As per claim 36, TENNY teaches an apparatus for determining a position of a user equipment (UE) communicating over a shared communication medium in unlicensed spectrum (TENNY, ¶0022 and ¶0029, device or apparatus for a position determination of UE using LTE in 3GPP standard or 3GPP NR standards or other types of wireless communication standards), comprising: receive from a first base station for a first secondary cell of a plurality of secondary cells (TENNY, ¶0010 and ¶0052-53 and  (TENNY, ¶0027, determining by location server 110 the position of target device (i.e. UE 170) based on measurement process and positions of base stations (first or second or more)). 
However, TENNY does not explicitly teach wherein the first PRS is received from the first base station on the shared communication medium during a period of time where the first base station has won access to the shared communication medium over other base stations operating on the shared communication medium; and wherein the second PRS is received from the second base station on the shared communication medium during a period of time where the second base station has won access to the shared communication medium over other base stations operating on the shared communication medium. 
	In the same field of endeavor, Yerramalli teaches wherein the first PRS is received from the first base station on the shared communication medium during a period of time where the first base station has won access to the shared communication medium over other base stations operating on the shared communication medium (Yerramalli, ¶0074 and ¶0090, reference signals (first, second, or more) is transmitted by or received from the base stations (first, second, or more) on the shared channel based on relative timing of subframe boundary or symbol period boundary (i.e. during a time period) with respect to wining contention for access to the shared channel among other base stations); and wherein the second PRS is received from the second base station on the shared communication medium during a period of time where the second base station has won access to the shared communication medium over other base 
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teachings of Yerramalli into the invention of TENNY in order for contending for access to a first channel and transmitting upon wining contention for access to the first channel, a first channel reservation indication for reserving a channel of a radio frequency spectrum (Yerramalli, ¶0003).
 	As per claim 37 as applied to claim 36 above, TENNY teaches receive the PRS configuration from the first base station, the second base station, or from both base stations (TENNY, ¶0029, location server collect information from the eNodeB base stations 131-133 which includes PRS configuration). 
As per claim 41 as applied to claim 36 above, TENNY teaches, receive a third PRS arrival time during a third positioning occasion (TENNY, ¶0010 and ¶0052, measuring by the UE PRSs (first, second, third, or more) time of arrival during PRS positioning occasions (first, second, third, or more)), a third PRS from a third base station for a third secondary cell of the plurality of secondary cells (TENNY, ¶0010 and ¶0052, PRSs from multiple neighboring/secondary cells (i.e. eNodeB 133 or third base station) of plurality of neighboring/secondary cells), and wherein the third PRS is configured according to the PRS configuration used for the first PRS (TENNY, ¶0035, 
 	However, TENNY does not explicitly teach wherein the third PRS is received from the third base station on the shared communication medium during a period of time where the third base station has won access to the shared communication medium over other base stations operating on the shared communication medium.
	In the same field of endeavor, Yerramalli teaches wherein the third PRS is received from the third base station on the shared communication medium during a period of time where the third base station has won access to the shared communication medium over other base stations operating on the shared communication medium (Yerramalli, ¶0074 and ¶0090, reference signals (first, second, or more) is transmitted by or received from the base stations (first, second, or more) on the shared channel based on relative timing of subframe boundary or symbol period boundary (i.e. during a time period) with respect to wining contention for access to the shared channel among other base stations).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teachings of Yerramalli into the invention of TENNY in order for contending for access to a first channel and transmitting upon wining contention for access to the first channel, 
 	As per claim 42 as applied to claim 41 above, TENNY teaches receive the PRS configuration from the third base station (TENNY, ¶0029, location server collect information from the eNodeB base stations 131-133 which includes PRS configuration). 
As per claim 43 as applied to claim 41 above, TENNY teaches determine that the UE measured the third PRS from the third base station based on the third PRS transmission time and the third measurement time (TENNY, ¶0035 and ¶0052-53, determining by the location server 110 the UE measurement of PRSs (first, second, or more) from eNodeB(s) 131-133 (first, second, third) and PRSs time of arrival and PRSs transmission period/time); and determine the position of the UE based at least in part on the third measurement and a location of the third base station (TENNY, ¶0027, determining by location server 110 the position of target device (i.e. UE 170) based on measurement process and positions of base stations (first or second or third)).
As per claim 44 as applied to claim 36 above, TENNY teaches, wherein the measurement of the first PRS and the measurement of the second PRS are measurements of a reference signal time difference (RSTD) for Observed Time Of Arrival (OTDOA) positioning for Long Term Evolution (LTE) wireless access (TENNY, ¶0027-28, RSTD for OTDOA positioning for LTE network 101). 
As per claim 46, TENNY teaches an apparatus for assisting a position determination of a user equipment (UE) communicating over a shared communication medium in unlicensed spectrum (TENNY, ¶0022 and ¶0029, a device or apparatus for 
a transceiver of a base station for a secondary cell for the UE configured to (TENNY, fig.7, item 740 of base station 700 of neighboring cell for the UE 600)
transmit a positioning reference signal (PRS) on the shared communication medium at a positioning occasion according to a PRS configuration (TENNY, ¶0010 and ¶0035, transmitting by eNodeB (i.e. 131) PRS on the NR or LTE standard at a positioning occasion according to PRS configuration 200); and send to a location server associated with the UE, a PRS transmission time at which the base station transmitted the PRS (TENNY, ¶0035 and Fig.4, sending by the eNodeB to the location server 110 associated with UE 170 a PRS transmission period/time at which the eNodeB transmit the PRS; also see ¶0029 location server 110 communicate (therefore send/receive) with eNodeB base stations 131-133). 
However, TENNY does not explicitly teach contend for access to the shared communication medium; and transmit based on winning access to shared communication medium over other base stations operating on the shared communication medium a positioning reference signal. 
In the same field of endeavor, Yerramalli teaches contend (Yerramalli, ¶0074 and ¶0092, contending by one or more base stations for LTE cells for the UE) for access to the shared communication medium (Yerramalli, ¶0074 and ¶0092, for access to the shared channel); and transmit based on winning access to shared communication medium over other base stations operating on the shared communication medium a positioning reference signal (Yerramalli, ¶0056 and ¶0090, reference signals (first, 
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teachings of Yerramalli into the invention of TENNY in order for contending for access to a first channel and transmitting upon wining contention for access to the first channel, a first channel reservation indication for reserving a channel of a radio frequency spectrum (Yerramalli, ¶0003).
As per claim 47 as applied to claim 46 above, TENNY teaches receive the PRS configuration from the location server (TENNY, ¶0029, receiving by eNodeB 131-133 the PRS configuration from location server 110). 
As per claim 48 as applied to claim 46 above, TENNY teaches send the PRS configuration to the location server (TENNY, ¶0029, sending by eNodeB 131-133 the PRS configuration to the location server 110). 
 	As per claim 49 as applied to claim 46 above, TENNY teaches at least one processor configured to record the PRS transmission time at which the base station transmitted the PRS (TENNY, ¶0035 and ¶0066, processor 710 record the PRS transmission period/time at which the base station transmit PRS).
	As per claim 53, TENNY teaches a user equipment (UE) apparatus  for assisting a position determination of a UE communicating over a shared communication medium in unlicensed spectrum (TENNY, ¶0022 and ¶0029, device or apparatus  for assisting a 
a first PRS from a first base station for a first secondary cell of a plurality of secondary cells (TENNY, ¶0010 and ¶0052, PRSs from a first neighboring/secondary cell (i.e. eNodeB 131 or first base station) of plurality of neighboring/secondary cells), and wherein the first PRS is configured according to a PRS configuration (TENNY, ¶0035, PRSs (first, second, or more) configured according to PRS configuration 200); means for measuring, at a second PRS arrival time during a second positioning occasion (TENNY, ¶0010 and ¶0052, measuring by the UE PRSs (first, second, or more) time of arrival during PRS positioning occasions (first, second, or more)), a second PRS from a second base station for a second secondary cell of the plurality of secondary cells (TENNY, ¶0010 and ¶0052, PRSs from multiple neighboring/secondary cells (i.e. eNodeB 132 or second base station) of plurality of neighboring/secondary cells), and wherein the second PRS is configured according to the PRS configuration used for the first PRS (TENNY, ¶0035, PRSs (first, second, or more) configured according to PRS configuration 200); and means for reporting the measurement of the first PRS, the measurement of the second PRS, the first PRS arrival time, and the second PRS arrival time to a location server (TENNY, ¶0010 and ¶0053 and ¶0061, reporting by the processor of the UE the measurement of PRSs (first, second, or more), PRSs time of arrival to a location server 110). 

	In the same field of endeavor, Yerramalli teaches wherein the first PRS is received from the first base station on the shared communication medium during a period of time where the first base station has won access to the shared communication medium over other base stations operating on the shared communication medium (Yerramalli, ¶0074 and ¶0090, reference signals (first, second, or more) is transmitted by or received from the base stations (first, second, or more) on the shared channel based on relative timing of subframe boundary or symbol period boundary (i.e. during a time period) with respect to wining contention for access to the shared channel among other base stations); and wherein the second PRS is received from the second base station on the shared communication medium during a period of time where the second base station has won access to the shared communication medium over other base stations operating on the shared communication medium (Yerramalli, ¶0074 and ¶0090, reference signals (first, second, or more) is transmitted by or received from the base stations (first, second, or more) on the shared channel based on relative timing of 
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teachings of Yerramalli into the invention of TENNY in order for contending for access to a first channel and transmitting upon wining contention for access to the first channel, a first channel reservation indication for reserving a channel of a radio frequency spectrum (Yerramalli, ¶0003).
As per claim 54, TENNY teaches a location server apparatus for determining a position of a user equipment (UE) communicating over a shared communication medium in unlicensed spectrum (TENNY, ¶0022 and ¶0029, a location server for a position determination of UE using LTE in 3GPP standard or 3GPP NR standards or other types of wireless communication standards), comprising: means for receiving, from a first base station for a first secondary cell of a plurality of secondary cells (TENNY, ¶0010 and ¶0052-53 and Fig.4, receiving by location server 110 from an eNodeB 131 (i.e. first base station) of a first neighboring/secondary cell of plurality of neighboring/secondary cells), a first positioning reference signal (PRS) transmission time at which the first base station transmitted a first PRS (TENNY, Fig.1 and Fig.2 and ¶0035, PRSs transmission period/time at which eNodeB 131 transmit PRSs (first, second, or more)),  means for receiving, from a second base station for a second secondary cell of the plurality of secondary cells (TENNY, ¶0010 and ¶0052-53 and Fig.4, receiving by location server 110 from an eNodeB 132 (i.e. second base station) of the neighboring/secondary cell of plurality of neighboring/secondary cells), a second  (TENNY, ¶0027, determining by location server 110 the position of target device (i.e. UE 170) based on measurement process and positions of base stations (first or second or more)). 
However, TENNY does not explicitly teach wherein the first PRS is received from the first base station on the shared communication medium during a period of time where the first base station has won access to the shared communication medium over other base stations operating on the shared communication medium; and wherein the second PRS is received from the second base station on the shared communication 
	In the same field of endeavor, Yerramalli teaches wherein the first PRS is received from the first base station on the shared communication medium during a period of time where the first base station has won access to the shared communication medium over other base stations operating on the shared communication medium (Yerramalli, ¶0074 and ¶0090, reference signals (first, second, or more) is transmitted by or received from the base stations (first, second, or more) on the shared channel based on relative timing of subframe boundary or symbol period boundary (i.e. during a time period) with respect to wining contention for access to the shared channel among other base stations); and wherein the second PRS is received from the second base station on the shared communication medium during a period of time where the second base station has won access to the shared communication medium over other base stations operating on the shared communication medium (Yerramalli, ¶0074 and ¶0090, reference signals (first, second, or more) is transmitted by or received from the base stations (first, second, or more) on the shared channel based on relative timing of subframe boundary or symbol period boundary (i.e. during a time period) with respect to wining contention for access to the shared channel among other base stations). 
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teachings of Yerramalli into the invention of TENNY in order for contending for access to a first channel and transmitting upon wining contention for access to the first channel, 
As per claim 55, TENNY teaches a base station apparatus for a secondary cell for a user equipment (UE) for assisting a position determination communicating over a shared communication medium in unlicensed spectrum (TENNY, ¶0022 and ¶0029, a base station of neighboring/secondary cell for assisting a position determination of UE 170 using LTE in 3GPP standard or 3GPP NR standards or other types of wireless communication standards), comprising: means for transmitting, a positioning reference signal (PRS) on the shared communication medium at a positioning occasion according to a PRS configuration (TENNY, ¶0010 and ¶0035, transmitting by eNodeB (i.e. 131) PRS on the NR or LTE standard at a positioning occasion according to PRS configuration 200); and means for sending, to a location server associated with the UE, a PRS transmission time at which the base station transmitted the PRS (TENNY, ¶0035 and Fig.4, sending by the eNodeB to the location server 110 associated with UE 170 a PRS transmission period/time at which the eNodeB transmit the PRS; also see ¶0029 location server 110 communicate (therefore send/receive) with eNodeB base stations 131-133). 
However, TENNY does not explicitly teach means for contending, for access to the shared communication medium; and means for transmitting based on winning access to shared communication medium over other base stations operating on the shared communication medium a positioning reference signal. 
In the same field of endeavor, Yerramalli teaches means for contending (Yerramalli, ¶0074 and ¶0092, contending by one or more base stations for LTE cells 
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teachings of Yerramalli into the invention of TENNY in order for contending for access to a first channel and transmitting upon wining contention for access to the first channel, a first channel reservation indication for reserving a channel of a radio frequency spectrum (Yerramalli, ¶0003).
As per claim 56, TENNY teaches a non-transitory computer-readable medium storing computer-executable instructions (TENNY, ¶0071, computer-readable storage medium include any non-transitory mechanism for storing) for assisting a position determination of a user equipment (UE) communicating over a shared communication medium in unlicensed spectrum (TENNY, ¶0022 and ¶0029, device or apparatus  for assisting a position determination of UE using LTE in 3GPP standard or 3GPP NR standards or other types of wireless communication standards), comprising: at least one instruction instructing the UE to measure, at a first positioning reference signal (PRS) arrival time during a first positioning occasion (TENNY, ¶0010 and ¶0052, measuring by 
a first PRS from a first base station for a first secondary cell of a plurality of secondary cells (TENNY, ¶0010 and ¶0052, PRSs from a first neighboring/secondary cell (i.e. eNodeB 131 or first base station) of plurality of neighboring/secondary cells), and wherein the first PRS is configured according to a PRS configuration (TENNY, ¶0035, PRSs (first, second, or more) configured according to PRS configuration 200); at least one instruction instructing the UE to measure, at a second PRS arrival time during a second positioning occasion (TENNY, ¶0010 and ¶0052, measuring by the UE PRSs (first, second, or more) time of arrival during PRS positioning occasions (first, second, or more)), a second PRS from a second base station for a second secondary cell of the plurality of secondary cells (TENNY, ¶0010 and ¶0052, PRSs from multiple neighboring/secondary cells (i.e. eNodeB 132 or second base station) of plurality of neighboring/secondary cells), and wherein the second PRS is configured according to the PRS configuration used for the first PRS (TENNY, ¶0035, PRSs (first, second, or more) configured according to PRS configuration 200); and at least one instruction instructing the UE to report the measurement of the first PRS, the measurement of the second PRS, the first PRS arrival time, and the second PRS arrival time to a location server (TENNY, ¶0010 and ¶0053 and ¶0061, reporting by the processor of the UE the measurement of PRSs (first, second, or more), PRSs time of arrival to a location server 110). 
	However, TENNY does not explicitly teach wherein the first PRS is received from the first base station on the shared communication medium during a period of time 
	In the same field of endeavor, Yerramalli teaches wherein the first PRS is received from the first base station on the shared communication medium during a period of time where the first base station has won access to the shared communication medium over other base stations operating on the shared communication medium (Yerramalli, ¶0074 and ¶0090, reference signals (first, second, or more) is transmitted by or received from the base stations (first, second, or more) on the shared channel based on relative timing of subframe boundary or symbol period boundary (i.e. during a time period) with respect to wining contention for access to the shared channel among other base stations); and wherein the second PRS is received from the second base station on the shared communication medium during a period of time where the second base station has won access to the shared communication medium over other base stations operating on the shared communication medium (Yerramalli, ¶0074 and ¶0090, reference signals (first, second, or more) is transmitted by or received from the base stations (first, second, or more) on the shared channel based on relative timing of subframe boundary or symbol period boundary (i.e. during a time period) with respect to wining contention for access to the shared channel among other base stations). 

As per claim 57, TENNY teaches a non-transitory computer-readable medium storing computer-executable instructions (TENNY, ¶0071, computer-readable storage medium include any non-transitory mechanism for storing) for assisting a position determination of a user equipment (UE) communicating over a shared communication medium in unlicensed spectrum (TENNY, ¶0022 and ¶0029, device or apparatus  for assisting a position determination of UE using LTE in 3GPP standard or 3GPP NR standards or other types of wireless communication standards), comprising: at least one instruction instructing a location server to receive, from a first base station for a first secondary cell of a plurality of secondary cells (TENNY, ¶0010 and ¶0052-53 and Fig.4, receiving by location server 110 from an eNodeB 131 (i.e. first base station) of a first neighboring/secondary cell of plurality of neighboring/secondary cells), a first positioning reference signal (PRS) transmission time at which the first base station transmitted a first PRS (TENNY, Fig.1 and Fig.2 and ¶0035, PRSs transmission period/time at which eNodeB 131 transmit PRSs (first, second, or more)),  at least on instruction instructing the location server to receive from a second base station for a second secondary cell of the plurality of secondary cells (TENNY, ¶0010 and ¶0052-53 and Fig.4, receiving by location server 110 from an eNodeB 132 (i.e. second base station) of the  (TENNY, ¶0027, determining by location server 110 the position of target device (i.e. UE 170) based on measurement process and positions of base stations (first or second or more)). 
However, TENNY does not explicitly teach wherein the first PRS is received from the first base station on the shared communication medium during a period of time 
	In the same field of endeavor, Yerramalli teaches wherein the first PRS is received from the first base station on the shared communication medium during a period of time where the first base station has won access to the shared communication medium over other base stations operating on the shared communication medium (Yerramalli, ¶0074 and ¶0090, reference signals (first, second, or more) is transmitted by or received from the base stations (first, second, or more) on the shared channel based on relative timing of subframe boundary or symbol period boundary (i.e. during a time period) with respect to wining contention for access to the shared channel among other base stations); and wherein the second PRS is received from the second base station on the shared communication medium during a period of time where the second base station has won access to the shared communication medium over other base stations operating on the shared communication medium (Yerramalli, ¶0074 and ¶0090, reference signals (first, second, or more) is transmitted by or received from the base stations (first, second, or more) on the shared channel based on relative timing of subframe boundary or symbol period boundary (i.e. during a time period) with respect to wining contention for access to the shared channel among other base stations). 

 	As per claim 58, TENNY teaches a non-transitory computer-readable medium storing computer-executable instructions (TENNY, ¶0071, computer-readable storage medium include any non-transitory mechanism for storing) for assisting a position determination of a user equipment (UE) communicating over a shared communication medium in unlicensed spectrum (TENNY, ¶0022 and ¶0029, device or apparatus  for assisting a position determination of UE using LTE in 3GPP standard or 3GPP NR standards or other types of wireless communication standards), comprising: at least one instruction instructing a base station for a secondary cell for the UE configured to (TENNY, fig.7, item 740 of base station 700 of neighboring cell for the UE 600); and at least one instruction instructing the base station to transmit a positioning reference signal (PRS) on the shared communication medium at a positioning occasion according to a PRS configuration (TENNY, ¶0010 and ¶0035, transmitting by eNodeB (i.e. 131) PRS on the NR or LTE standard at a positioning occasion according to PRS configuration 200); and at least one instruction instructing the base station to send, to a location server associated with the UE, a PRS transmission time at which the base station transmitted the PRS (TENNY, ¶0035 and Fig.4, sending by the eNodeB to the location server 110 associated with UE 170 a PRS transmission period/time at which 
However, TENNY does not explicitly teach contend for access to the shared communication medium; and transmit based on winning access to shared communication medium over other base stations operating on the shared communication medium a positioning reference signal. 
In the same field of endeavor, Yerramalli teaches contend (Yerramalli, ¶0074 and ¶0092, contending by one or more base stations for LTE cells for the UE) for access to the shared communication medium (Yerramalli, ¶0074 and ¶0092, for access to the shared channel); and transmit based on winning access to shared communication medium over other base stations operating on the shared communication medium a positioning reference signal (Yerramalli, ¶0056 and ¶0090, reference signals (first, second, or more) is transmitted by or received from the base stations (first, second, or more) on the shared channel based on relative timing of subframe boundary or symbol period boundary with respect to wining contention for access to the shared channel among other base stations).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teachings of Yerramalli into the invention of TENNY in order for contending for access to a first channel and transmitting upon wining contention for access to the first channel, a first channel reservation indication for reserving a channel of a radio frequency spectrum (Yerramalli, ¶0003).

TENNY (US 20190101615 A1) in view of Yerramalli (US 20160174109 A1) and further in view of Wang (US 20180124787 A1).  
As per claim 4 as applied to claim 1 above, TENNY in view of Yerramalli teaches all the claim limitation substantially as claimed in claim 1. However, TENNY in view of Yerramalli does not explicitly teach receiving, at the UE, positioning assistance data from the location server, the positioning assistance data including the PRS configuration.
 	In the same field of endeavor, Wang teaches receiving, at the UE, positioning assistance data from the location server, the positioning assistance data including the PRS configuration (Wang, ¶0013, receiving by UE positioning support/assist data from the server which includes PRS configuration). 
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teachings of Wang into the invention of TENNY in view of Yerramalli in order to provide a method, performed by a base station, for transmitting positioning reference signals (PRSs) in a cell served by the base station for enhancing positioning accuracy under at least some circumstances, such as under urban, indoor, or other rich multipath scenarios (Wang, ¶0014). 
 	As per claim 5 as applied to claim 4 above, TENNY in view of Yerramalli does not explicitly teach wherein the positioning assistance data indicates that the first eNB and the second eNB transmit PRS using different positioning occasions. 

 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teachings of Wang into the invention of TENNY in view of Yerramalli in order to provide a method, performed by a base station, for transmitting positioning reference signals (PRSs) in a cell served by the base station for enhancing positioning accuracy under at least some circumstances, such as under urban, indoor, or other rich multipath scenarios (Wang, ¶0014). 
 	As per claim 12 as applied to claim 10 above, TENNY in view of Yerramalli teaches all the claim limitation substantially as claimed in claim 10. However, TENNY in view of Yerramalli does not explicitly teach sending, by the location server, positioning assistance data to the UE, the positioning assistance data including the PRS configuration.
	In the same field of endeavor, Wang teaches sending, by the location server, positioning assistance data to the UE, the positioning assistance data including the PRS configuration (Wang, ¶0013, receiving by UE positioning support/assist data from the server which includes PRS configuration). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teachings 
	As per claim 13 as applied to claim 12 above, Wang further teaches wherein the positioning assistance data indicates that the first eNB and the second eNB transmit PRS using different positioning occasions (Wang, ¶0013 and ¶0121, the positioning information data indicates that PRS transmission of eNBs using separate and different positioning occasions). 
	As per claim 30 as applied to claim 27 above, TENNY in view of Yerramalli teaches all the claim limitation substantially as claimed in claim 27. However, TENNY in view of Yerramalli does not explicitly teach receive positioning assistance data from the location server, the positioning assistance data including the PRS configuration.
 	In the same field of endeavor, Wang teaches receive positioning assistance data from the location server, the positioning assistance data including the PRS configuration (Wang, ¶0013, receiving by UE positioning support/assist data from the server which includes PRS configuration). 
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teachings of Wang into the invention of TENNY in view of Yerramalli in order to provide a method, performed by a base station, for transmitting positioning reference signals (PRSs) in a cell served by the base station for enhancing positioning accuracy under at least some 
 	As per claim 31 as applied to claim 30 above, TENNY in view of Yerramalli teaches all the claim limitation substantially as claimed in claim 30. However, TENNY in view of Yerramalli does not explicitly teach wherein the positioning assistance data indicates that the first eNB and the second eNB transmit PRS using different positioning occasions. 
 	In the same field of endeavor, Wang teaches wherein the positioning assistance data indicates that the first eNB and the second eNB transmit PRS using different positioning occasions (Wang, ¶0013 and ¶0121, the positioning information data indicates that PRS transmission of eNBs using separate and different positioning occasions). 
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teachings of Wang into the invention of TENNY in view of Yerramalli in order to provide a method, performed by a base station, for transmitting positioning reference signals (PRSs) in a cell served by the base station for enhancing positioning accuracy under at least some circumstances, such as under urban, indoor, or other rich multipath scenarios (Wang, ¶0014). 
	As per claim 38 as applied to claim 36 above, TENNY in view of Yerramalli teaches all the claim limitation substantially as claimed in claim 36. However, TENNY in view of Yerramalli does not explicitly teach send positioning assistance data to the UE, the positioning assistance data including the PRS configuration.

	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teachings of Wang into the invention of TENNY in view of Yerramalli in order to provide a method, performed by a base station, for transmitting positioning reference signals (PRSs) in a cell served by the base station for enhancing positioning accuracy under at least some circumstances, such as under urban, indoor, or other rich multipath scenarios (Wang, ¶0014). 
	As per claim 39 as applied to claim 38 above, Wang further teaches wherein the positioning assistance data indicates that the first eNB and the second eNB transmit PRS using different positioning occasions (Wang, ¶0013 and ¶0121, the positioning information data indicates that PRS transmission of eNBs using separate and different positioning occasions). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teachings of Wang into the invention of TENNY in view of Yerramalli in order to provide a method, performed by a base station, for transmitting positioning reference signals (PRSs) in a cell served by the base station for enhancing positioning accuracy under at least some circumstances, such as under urban, indoor, or other rich multipath scenarios (Wang, ¶0014). 
TENNY (US 20190101615 A1) in view of Yerramalli (US 20160174109 A1) and further in view of Davydov (US 20160205499 A1).
 	As per claim 9 as applied to claim 1 above, TENNY in view of Yerramalli does not explicitly teach wherein the first base station and the second base station are the same base station and the first secondary cell and the second secondary cell are different cells of the same base station
In the same field of endeavor, Davydov teaches, wherein the first base station and the second base station are the same base station and the first secondary cell and the second secondary cell are different cells of the same base station (Davydov, ¶0018, eNBs (first, second, or more base stations) have the same functionality and different cells (first, second, or more) have different sizes like macrocells, microcells, picocells, and femtocells).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teachings of Davydov into the invention of TENNY in view of Yerramalli in order to provide accurate location determination for LTE networks. 
As per claim 19 as applied to claim 10 above, TENNY in view of Yerramalli does not explicitly teach wherein the first base station and the second base station are the same base station and the first secondary cell and the second secondary cell are different cells of the same base station
In the same field of endeavor, Davydov teaches, wherein the first base station and the second base station are the same base station and the first secondary cell and 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teachings of Davydov into the invention of TENNY in view of Yerramalli in order to provide accurate location determination for LTE networks. 
As per claim 35 as applied to claim 27 above, TENNY in view of Yerramalli does not explicitly teach wherein the first base station and the second base station are the same base station and the first secondary cell and the second secondary cell are different cells of the same base station
In the same field of endeavor, Davydov teaches, wherein the first base station and the second base station are the same base station and the first secondary cell and the second secondary cell are different cells of the same base station (Davydov, ¶0018, eNBs (first, second, or more base stations) have the same functionality and different cells (first, second, or more) have different sizes like macrocells, microcells, picocells, and femtocells).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teachings of Davydov into the invention of TENNY in view of Yerramalli in order to provide accurate location determination for LTE networks. 

In the same field of endeavor, Davydov teaches, wherein the first base station and the second base station are the same base station and the first secondary cell and the second secondary cell are different cells of the same base station (Davydov, ¶0018, eNBs (first, second, or more base stations) have the same functionality and different cells (first, second, or more) have different sizes like macrocells, microcells, picocells, and femtocells).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teachings of Davydov into the invention of TENNY in view of Yerramalli in order to provide accurate location determination for LTE networks. 

D.	Claims 25 and 51 are rejected under 35 U.S.C. 103 as being unpatentable over TENNY (US 20190101615 A1) in view of Yerramalli (US 20160174109 A1) and further in view of YOU (US 20180375636 A1).  
 	As per claim 25 as applied to claim 20 above, TENNY in view of Yerramalli teaches all the claim limitation substantially as applied to claim 20 above, However, TENNY in view of Yerramalli does not explicitly teach performing a listen before talk procedure to win access to the shared communication medium before transmitting the PRS.

 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teachings of YOU into the invention of TENNY in view of Yerramalli in order to transmit or receive a downlink channel in a wireless communication system for providing a better communication service to the UE through cooperation between the nodes (YOU, ¶0004). 
 	As per claim 51 as applied to claim 46 above, TENNY in view of Yerramalli teaches all the claim limitation substantially as applied to claim 46 above, However, TENNY in view of Yerramalli does not explicitly teach at least one processor configured to perform a listen before talk procedure to win access to the shared communication medium before transmitting the PRS.
 	In the same field of endeavor, YOU teaches at least one processor configured to perform a listen before talk procedure to win access to the shared communication medium before transmitting the PRS (YOU, ¶0048, the node (i.e. base station) performs a listen before talk to access the shared transmission medium before transmitting). 
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teachings of YOU into the invention of TENNY in view of Yerramalli in order to transmit or receive a downlink channel in a wireless communication system for providing a better 

E.	Claims 26 and 52 are rejected under 35 U.S.C. 103 as being unpatentable over TENNY (US 20190101615 A1) in view of Yerramalli (US 20160174109 A1) and further in view of Werner (US 20140295881 A1).  
 	As per claim 26 as applied to claim 20 above, TENNY in view of Yerramalli teaches all the claim limitation substantially as applied to claim 20 above, However, TENNY in view of Yerramalli does not explicitly teach receiving a request from the location server for the PRS transmission time at which the base station transmitted the PRS; and sending the PRS transmission time to the location server in response to the request.
 	In the same field of endeavor, Werner teaches receiving a request from the location server for the PRS transmission time at which the base station transmitted the PRS (Werner, ¶0038, receiving a request for times of arrival of PRS signals from the location server); and sending the PRS transmission time to the location server in response to the request (Werner, ¶0038, sending the time of arrival of PRS signals to the location server in response to the request). 
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teachings of Werner into the invention of TENNY in view of Yerramalli in order to determine time difference of arrival of signals from two base stations as received at a mobile device, to 
	As per claim 52 as applied to claim 46 above, TENNY in view of Yerramalli teaches all the claim limitation substantially as applied to claim 46 above, However, TENNY in view of Yerramalli does not explicitly teach receive a request from the location server for the PRS transmission time at which the eNB transmitted the PRS; and send the PRS transmission time to the location server in response to the request.
 	In the same field of endeavor, Werner teaches receive a request from the location server for the PRS transmission time at which the eNB transmitted the PRS (Werner, ¶0038, receiving a request for times of arrival of PRS signals from the location server); and send the PRS transmission time to the location server in response to the request (Werner, ¶0038, sending the time of arrival of PRS signals to the location server in response to the request). 
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teachings of Werner into the invention of TENNY in view of Yerramalli in order to determine time difference of arrival of signals from two base stations as received at a mobile device, to use the time difference of arrival to determine differential forward link calibration for at least two base stations for accuracy of estimating a location (Werner, ¶0005). 

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARIDEH MADANI whose telephone number is (571)272-1249.  The examiner can normally be reached on Monday through Friday; 9 AM to 5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JINSONG HU can be reached on 5712723965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/FARIDEH MADANI/Examiner, Art Unit 2643                                                                                                                                                                                                        
                   /JINSONG HU/Supervisory Patent Examiner, Art Unit 2643